UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7308


CLEON ELROY DILLARD, a/k/a Cleon Elroy Dillard, Sr.,

                    Plaintiff - Appellant,

             v.

LT. SMITH, Martinsville City Jail Correctional Officer,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Thomas T. Cullen, District Judge. (7:20-cv-00151-TTC-RSB)


Submitted: January 27, 2022                                       Decided: February 1, 2022


Before MOTZ and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cleon Dillard, Appellant Pro Se. Joseph Anthony Piasta, JOHNSON AYERS &
MATTHEWS, PLC, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cleon Elroy Dillard appeals from the district court’s order entered upon the jury’s

verdict finding in favor of the defendant on Dillard’s 42 U.S.C. § 1983 action alleging

excessive force following his arrest for public intoxication. Dillard claims on appeal that

the evidence did not support the jury’s verdict. However, Dillard failed to file a Fed. R.

Civ. P. 50 motion for judgment as a matter of law after entry of the jury’s verdict. “Absent

such a motion, . . . an appellate court is powerless to review the sufficiency of the evidence

after trial.” Ortiz v. Jordan, 562 U.S. 180, 189 (2011) (internal quotation marks omitted).

See Belk, Inc. v. Meyer Corp., 679 F.3d 146, 154-60 (4th Cir. 2012) (explaining that

postverdict motion challenging sufficiency of evidence supporting jury’s verdict is

necessary to preserve issue for appeal).

       Accordingly, we affirm the judgment of the district court. We deny Dillard’s

motions to seal, to quash oral argument, for summary disposition, and to quash false

allegation in response brief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              2